Exhibit 10.6

RELEASE AND SEVERANCE AGREEMENT

This RELEASE AND SEVERANCE AGREEMENT is made and entered into effective as of
the 19th day of May, 2006, by and between Randall L. Hull (“Hull”), on the one
hand, and Environmental Power Corporation (“EPC”) and Microgy, Inc. (“Microgy”),
on the other hand (EPC and Microgy together, and collectively with their former,
current and future parents, agents, officers, directors, employees, successors,
predecessors, and affiliated companies, the “Company”).

RECITALS

A. The Company and Hull are parties to that certain letter agreement, dated
June 21, 2005, relating to the terms of his employment with Microgy (the
“Employment Letter”).

B. The Company and Hull are parties to an Employee Proprietary Information and
Inventions Agreement (the “Employee NDA Agreement”).

C. The Company terminated Hull’s employment on March 14, 2006 (the “Termination
Date”).

D. It is a condition of the Company’s obligation to make any severance payments
under the Employment Letter that Hull agree to execute a release in form
satisfactory to the Company.

E. The Company and Hull desire to make certain other arrangements in addition to
those provided for under the Employment Letter.

AGREEMENT

For good and valuable consideration, including the covenants hereinafter set
forth, Hull and the Company agree as follows:

1. General Release

Hull, for the valuable consideration set forth below, for himself and anyone who
may claim through him, including, but not limited to, his personal
representatives, heirs, and assigns, does hereby irrevocably and unconditionally
release and forever discharge the Company and its affiliated corporations of any
nature, each of their agents, directors, officers, employees, representatives,
attorneys, predecessors, successors, heirs, executors, administrators and
assigns, and all persons acting by, through, under or in concert with any of
them (collectively “Releasees”) of and from any and all claims, assertion of
claims, expenses, debts, demands, actions, causes of action, suits, liabilities,
and/or expenses (including attorneys’ fees) of any nature whatsoever, whether or
not now known, suspected or claimed, which they ever had, now have, or hereafter
acquire, both at law and in equity, arising out of any fact or matter in any way
related or connected with Hull’s employment with the Company and/or the
termination thereof,



--------------------------------------------------------------------------------

including without limiting the generality of the foregoing, claims by Hull which
are unknown at the present time, and including, without limitation of the
foregoing, any and all claims arising out of or related to Hull’s employment
with the Company, the termination of his employment with the Company, or any
alleged violation by the Company or each of them of any federal, state or local
statutes, ordinances or common laws, including, but not limited to:

(a) Claims asserted directly or indirectly, impliedly or inferentially in
communications between Hull and the Company and/or that may or could have been
asserted therein;

(b) Claims based on any federal or state statute (including, but not limited to
Title VII of the Civil Rights Act of 1964, as amended, the Fair Labor Standards
Act, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Older Workers Benefits Protection Act and/or any law of the State of
New Hampshire); and

(c) Any claim for attorneys’ fees, cost of prosecution and the like.

2. Forbearance of Litigation

It is further specifically acknowledged by Hull that neither he nor any person,
organization or other entity acting on his behalf has or will file, charge,
claim, sue or cause or permit to be filed any charge, claim or action for
damages or other relief against the Company or any other Releasee involving any
matter occurring in the past up to the date of this Agreement or involving any
continuing effects of actions or practices which arose prior to the date of this
Agreement or involving or based upon any claims, demands, causes of action,
obligations, damage or liabilities which are the subject of this Agreement, and
that if any such charge, claim, suit, or cause of action has been filed he will
immediately cause it to be withdrawn or dismissed with prejudice and without
costs.

3. Return of Company Property/No Future Employment

Hull acknowledges that during his employment with the Company, he obtained
property of the Company’s and that he created and/or completed, on the Company’s
behalf, documents and/or paperwork that belong to the Company. Hull agrees that,
except as otherwise provided in Section 6 below, he will return to the Company
with this signed agreement any such property and paperwork, including but not
limited to (1) all written notes taken over the course of his employment with
the Company, (2) all originals and copies of any documents that contain or refer
to any information regarding the Company’s business, (3) all Company equipment,
materials and supplies, (4) all Company records and (5) all other documents that
pertain in any way to the Company’s business.

Hull also agrees not to apply for employment, reemployment or reinstatement with
the Company or its publicly identified parents, affiliates, or subsidiaries, at
any time in the future, and he further waives and releases forever any right or
rights he might have to such employment, reemployment or reinstatement.



--------------------------------------------------------------------------------

4. No Admission of Liability

It is further understood and agreed by Hull that this settlement is a compromise
of doubtful and disputed claims and that this agreement is not and is not to be
construed as an admission of liability on the part of the Company, the other
Releasees or any of them, by whom liability is expressly denied. The parties
have entered into this Agreement for the sole purpose of avoiding the burden,
expenses, delay and uncertainties of litigation.

5. Payments to Hull

(a) Hull acknowledges payment prior to the date hereof in the amount of
$8,461.54 in respect of all accrued and unused vacation time through the
Termination Date.

(b) In consideration for the release of claims and all other obligations
undertaken herein by Hull, after the execution of this Agreement and receipt of
all of the Company property described in paragraph 3 above, the Company will pay
to Hull the full amount of the severance payments to which he would be entitled
under the Employment Letter; provided, however, that the parties intend and
agree that Employment Letter is hereby deemed amended to limit the amount of
severance payments under the Employment Letter to the amounts permissible under
Internal Revenue Code Prop. Regs. 1.409A-1(b)(9)(iii). Pursuant to the amended
Employment Letter, severance payments shall be made in the aggregate amount of
$100,000 (the “Severance Payment”), subject to Hull’s continued compliance with
his obligations under this Agreement and the Employee NDA Agreement. The
Severance Payment will be made in one lump sum on the first business day
following the six-month anniversary of the Termination Date. Advances made on or
prior to May 31, 2006 in the amount of $33,205.16 (“Advances”) as further
consideration for (i) Hull’s compliance with the terms of the Employee NDA
Agreement (including, without limitation, Section 3 thereof relating to
non-competition and non-solicitation (the “Non-Competition Provisions”)) and
(ii) consulting and transition services provided by Hull to the Company since
the Termination Date, will be credited against the Severance Payment if such
Severance Payment becomes due and payable. Notwithstanding the foregoing, in the
event that Hull violates any provision of the Employee NDA Agreement (including,
without limitation, the Non-Competition Provisions), the Severance Payment shall
not be payable and Hull will be required immediately to repay the Advances in
full to the Company.

6. Choice of Law

This document is deemed to have been delivered within the State of New
Hampshire, and the rights and obligations of the parties hereto shall be
construed and enforced in accordance with, and governed by, the laws of the
State of New Hampshire without regard to conflict of law rules.



--------------------------------------------------------------------------------

7. Partial Invalidity

Should any provision of this Agreement be declared or be determined by any court
to be invalid, illegal, or unenforceable, the validity of the remaining parts,
terms and provisions shall not be in any way affected or impaired thereby, and
said invalid, illegal or unenforceable part, term or provision shall be modified
so that the unenforceable term or section is enforceable to the greatest extent
possible and if that is not possible, shall be deemed not to be part of this
Agreement.

8. Hull represents and warrants that he has been advised by the Company, and is
hereby advised, that:

(a) Various State and Federal laws prohibit employment discrimination on the
basis of age, sex, race, color, national origin, religion, disability or veteran
status.

(b) If he believes that his decision to enter into this Agreement was coerced or
discriminatory, then he should not enter into this Agreement.

(c) He has been given a reasonable opportunity to consider this Agreement before
executing it.

(d) He was advised and hereby is advised in writing to consider the terms of
this Agreement and consult with an attorney of his choice prior to executing
this Agreement.

(e) He has twenty-one (21) days from the date of receipt of this agreement
within which to consider it.

(f) He may, within seven (7) days following the date he executes this Agreement
and returns it to the Company’s President and Chief Executive Officer, cancel
and terminate this Agreement by giving written notice of his intent to terminate
to the Company’s President and Chief Executive Officer, and this Agreement shall
not become effective or enforceable until the seven-day period has expired.

9. Knowing and Voluntary Release

Hull represents and certifies that he has carefully read and fully understands
all of the provisions and effects of this Agreement, that he has been advised by
counsel of his own choice, that he is knowingly and voluntarily entering into
this Agreement with the intention of being bound hereby and that neither the
Company, any other Releasee nor their agents, representatives or attorneys, have
made any representations concerning the terms or effects of this Agreement other
than those contained herein.



--------------------------------------------------------------------------------

10. Non-Disparagement Clause

Hull agrees not to make any disparaging remarks, whether written or oral, or
otherwise take any action that could reasonably be anticipated to cause damage
to the reputation, goodwill or business of the Company, or any of its officers,
directors or employees, or otherwise make remarks that negatively reflect upon
the Company or any of its officers, directors or employees.

11. Employee NDA Agreement/Non-Competition

Hull acknowledges and agrees that the terms of the Employee NDA Agreement remain
in full force and effect and are unaffected by his termination or the terms of
this Agreement. Without limiting the foregoing, Hull acknowledges and agrees
that he will continue to abide by the Non-Competition Provisions

12. Complete Agreement/Counterparts and Facsimile Signatures

Hull agrees that this Agreement contains the entire agreement for the settlement
of all of Hull’s claims against the Company and/or any other Releasee, and its
terms are contractual and not merely recitals. This Agreement may be signed in
counterparts and by facsimile signatures.

[the remainder of this page intentionally left blank – signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the said Randall L. Hull, having read the foregoing
Agreement carefully, and knowing and understanding its contents and effects,
signs and seals the same as his own free act and deed.

PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT INCLUDES

A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

THE COMPANY: ENVIRONMENTAL POWER CORPORATION By:  

/s/ Kamlesh R. Tejwani

  Kamlesh R. Tejwani   President and Chief Executive Officer HULL:

/s/ Randall L. Hull

Randall L. Hull